UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): MAY 8, 2008 Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification Number 1-13739 UNISOURCE ENERGY CORPORATION 86-0786732 (An Arizona Corporation) One South Church Avenue, Suite 100 Tucson, AZ 85701 (520) 571-4000 1-5924 TUCSON ELECTRIC POWER COMPANY 86-0062700 (An Arizona Corporation) One South Church Avenue, Suite 100 Tucson, AZ 85701 (520) 571-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results ofOperations and Financial Condition On May 8, 2008, UniSource Energy Corporation (“UniSource Energy”) issued a press release announcing earnings for the quarter ended March 31, 2008 for UniSource Energy and Tucson Electric Power Company.A copy of the press release is attached hereto as Exhibit 99. Item 9.01 Financial Statements and Exhibits Exhibit 99 UniSource Energy Corporation Press Release, dated May 8, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: May 8, 2008 UNISOURCE ENERGY CORPORATION ————— (Registrant) / s /Kevin P. Larson ————— Senior Vice President and Principal Financial Officer Date: May 8, 2008 TUCSON ELECTRIC POWER COMPANY ————— (Registrant) / s /Kevin P. Larson ————— Senior Vice President and Principal Financial Officer
